Citation Nr: 1235368	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-30 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri




THE ISSUES

1.  Entitlement to an increased evaluation for the service-connected posttraumatic stress disorder (PTSD) currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1959 to May 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2010 rating decisions by the RO.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records dated from September 2010 to May 2012. These records were listed as evidence considered by the RO in its August 2012 Supplemental Statement of the Case (SSOC) and therefore it is not prejudicial to the Veteran for the Board to consider these records.



FINDINGS OF FACT

1.  For the period of the appeal, the service-connected PTSD is shown to have been productive of occupational and social impairment that more nearly approximated a disability picture manifested by deficiencies in most areas; total social and occupation inadaptability is not demonstrated.

2.  The Veteran is shown to have been precluded from securing and maintaining substantially gainful employment consistent with occupational and educational background.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 70 percent, but no more for the service-connected PTSD for the period of the appeal are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, including Diagnostic Code 9411 (2011).

2.  The criteria for the assignment of a total disability rating based on individual unemployability by reason of service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  

VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal-or VA's development of his claim-in light of the fact that the Board is assigning an increased rating of 70 percent for the service-connected PTSD and a TDIU rating.

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's grant of an increased rating and a TDIU rating.   


Increased Rating

Disability evaluations are determined by the application of the VA' Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where the question for consideration is the propriety of the initial disability rating assigned, as in this case, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The service-connected PTSD was assigned a 50 percent rating, effective on August 12, 2008 in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R.§ 4.124 including Diagnostic Code 9411.  

Under rating criteria for rating PTSD, a 50 percent disability rating is assigned for a disability picture manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id. 

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  

A GAF score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). 

A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently assaults younger children, is defiant at home, and is failing at school).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 51 to 60 indicates moderate symptoms (e. g. flat affect and circumstantial speech, occasional panic attacks OR moderate difficulty in social, occupational, or school functioning (e. g. few friends, conflicts with peers or co-workers).

A GAF score of 61 to 70 suggests some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning.  

GAF scores from 81 to 90 represent absent or minimal symptoms.  

GAF scores from 91 to 100 represent superior functioning in a wide range of activities.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

At the outset, the Board notes that the Veteran has been diagnosed by mental health professionals with several nonservice-connected psychiatric disorders such as alcohol dependence and recurrent major depressive disorder, in addition to the service-connected PTSD, during the time relevant to this appeal.  

To the extent that the effects of psychiatric disability are not readily distinguishable between the various diagnosed psychiatric disorders in the record, the Board has considered all of the Veteran's psychiatric symptoms and diagnoses in reaching its decision regarding entitlement to an increased rating.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Here, in connection with the claim for a TDIU rating, the record indicates that the Veteran was afforded a VA examination in June 2010.  

After reviewing the Veteran's claims folder and conducting a clinical  examination, the examiner stated that the Veteran's social and occupational functioning was impacted by PTSD symptoms including daily anxiety, irritability, agitation, tension, decreased attention to hygiene and grooming, frequent anger outbursts, verbal aggression, physical aggression, property damage, road rage, frequent verbal confrontations with superiors, overall difficulty getting along with others, sleep disturbance, nightmares, depressed mood, and memory and concentration problems.  

The examiner noted that the Veteran's symptoms impacted his occupational abilities "to a marked degree" largely in the area of his ability to maintain appropriate social functioning in the work environment.  

The examiner opined that the Veteran's symptoms were "of such a degree of severity that he [was] unable to obtain and retain gainful employment [and] his PTSD symptoms render[ed] him unemployable."  

A GAF score of 50 was assigned and the examiner noted that the score represented "an increase in symptoms since his last evaluation" which occurred in February 2009.

A review of VA treatment notes showed that the Veteran participated in regular outpatient treatment from April 2009 to May 2012.  During that time, he complained of disturbed sleep and irritability.  The assigned GAF scores ranged from 50 (in June 2009, May 2011, July 2011, October 2011) to 60 (in February 2010 and August 2011).

In an August 2010 VA treatment note, the Veteran endorsed occasional passive thoughts of death, but denied any history of active suicidal ideation, plan, or intent.  He denied feeling hopelessness and was noted to be future-oriented,.  He noted that his family and volunteer work were protective factors.  

In August 2010, a private psychiatrist opined that the severity of the Veteran's PTSD symptoms were severe enough to prevent employability at the time of his examination.  

During the examination, the Veteran reported having difficulty falling or staying asleep, irritability or outbursts of anger, exaggerated startle response, visions, nightmares, and panic attacks which reached the point of flashbacks with dissociation and breaks with reality.  

Upon mental status examination, the examiner noted that there was no evidence of a formal thought or thought content disorder such as delusions or hallucinations.  A GAF score of 35 was assigned.

During a June 2012 VA examination, the Veteran indicated that he had significant problems holding a job due to his irritability.  He reported spending time with his wife, often drinking, and volunteering helping children with a local service organization.  He reported speaking to his siblings on rare occasions and having few social contacts.  He endorsed the following symptoms: depressed mood; anxiety; chronic sleep impairment; impaired or poor judgment which included "very serious physical altercations"; difficulty in establishing and maintaining effective work and social relationships and adapting to stressful circumstances, including work or a worklike setting, due to irritability; chronic suicidal ideation; and impaired impulse control.  

With respect to his occupational history, the Veteran reported being unemployed "for many years" after he had a series of heart attacks.  He stated that the heart attacks were the primary reason that he no longer worked.  

The examiner opined that the PTSD caused occupational and social impairment with reduced reliability and productivity.  A GAF score of 50 was assigned.

While the June 2012 VA examiner indicated that the Veteran's psychiatric symptomatology caused occupational and social impairment with reduced reliability and productivity, the record clearly indicates that the Veteran was experiencing deficiencies in most areas.  

In short, after a review of the record, the Board finds that the impact of the service-connected PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating.  See 38 C.F.R. § 4.7 (2011).  

In this capacity the Board observes that the Veteran was assigned a GAF score of 50 during the June 2010 and June 2012 VA examinations.  As noted, a GAF score between 41 to 50 reflects severe symptoms, and is consistent with the 70 percent rating.  

The Board also notes that a private psychiatrist assigned a GAF score of 35 in August 2010.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently assaults younger children, is defiant at home, and is failing at school).  The severity of these symptoms are also consistent with the 70 percent rating the Board is assigning.

The Board is unable to find that the service-connected PTSD is productive of a disability picture that reflects or even approaches that of total social and occupational impairment required for a 100 percent schedular rating. 

In this regard, the Board notes that the Veteran had maintains a relationship with his wife and his siblings and although he is unemployed, he participates in volunteer work.  

During the June 2012 VA examination, the Veteran reported that he no longer worked due to a series of heart attacks many years ago.  Although the record demonstrates the service-connected PTSD symptoms impacted the Veteran's occupational functioning, the evidence shows that he was unemployed due to a nonservice-connected disability.

Accordingly, the Board concludes that the severity of his symptoms warrants an increased rating to 70 percent.  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that would render the application of the established criteria for rating the service-connected disability inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

As discussed, there is a higher rating available under the Rating Schedule, but the Veteran's disability is not productive of such manifestations.  Therefore, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


TDIU

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2011).

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341 (2011).

VA's General Counsel has held that under 38 C.F.R. § 4.16, a total rating based on individual unemployability (TDIU) may be assigned based upon a Veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation.  

It was noted, however, that not every period of inability to work will establish an inability to follow a substantially gainful occupation warranting a TDIU rating, because it may be possible to secure and retain employment and to earn significant income despite occasional periods of incapacity.  

It was further noted that "[i]n view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, it is reasonable to conclude that some periods of incapacity or time lost from work would not preclude a Veteran from securing or maintaining substantially gainful employment."  VAOPGCPREC 5-2005 (Nov. 25, 2005).

Service connection is currently in effect for PTSD, now rated as 70 percent disabling; tinnitus, rated as 10 percent disabling, beginning on August 12, 2008; bilateral hearing loss, rated at a noncompensable level, beginning on August 12, 2008; and scars from the residuals of a bilateral inguinal hernia repair, rated at no percent, beginning on August 12, 2008.  These disability ratings meet the minimum percentage requirement for a TDIU rating under 38 C.F.R. § 4.16(a) . 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

In June 2010, the Veteran was afforded a VA examination to assess the Veteran's ability to work as a result of his service-connected PTSD.  The Veteran reported that he had not worked as a truck driver in over ten years.  He indicated that he was easily frustrated and angered and had "no patience."  He reported that he was fired "thirteen times in one day" because of his failure to cross a picket line.  He experienced road rage and he engaged in frequent verbal confrontations with management.  He had a history of calling in sick because he was so angry that he was unable to sleep resulting in morning fatigue.  

The examiner noted the Veteran's occupational functioning was impacted by his service-connected PTSD symptoms, including irritability, agitation, tension, anger outbursts, verbal aggression, road rage, frequent verbal confrontations with superiors, and overall difficulty getting along with others.  The examiner also reported that Veteran's symptoms of anxiety and depression and his decreased attention to hygiene and grooming "would also negatively impact any current attempt to engage in gainful employment."  

The examiner opined that the Veteran's service-connected PTSD symptoms had a "marked" impact on his occupational abilities and were of such severity that he was unable to obtain and retain gainful employment, therefore making him unemployable.  

In August 2010, a private psychiatrist opined that the Veteran's service-connected PTSD rendered him unemployable.  

In May 2012, a VA examiner opined that the Veteran's inguinal hernia repair scar had no residuals that would interfere with his ability to secure and maintain substantially gainful employment.  

In another May 2012 VA examination report, the Veteran reported that his tinnitus and bilateral hearing loss impacted the ordinary conditions of his daily life, including his ability to work, because his tinnitus consistently affected his ability to sleep and his hearing loss created problems hearing in background noise.

During a June 2012 VA examination, the Veteran reported that he remained unemployed after a series of nonservice-connected heart attacks.  He reported that his PTSD symptoms, namely irritability, also contributed to his unemployment.  

The Board finds the June 2010 examiner's opinion that the Veteran is unemployable due to his PTSD symptoms is probative.  The examiner reviewed the Veteran's claims file, and discussed the Veteran's social and psychiatric history.  A mental status examination was conducted.  

The examiner opined that the Veteran's symptoms had a "marked" impact on his occupational abilities and were of such severity that he was unable to obtain and retain gainful employment.

Likewise, a private psychiatrist found that the Veteran was unemployable due to his service-connected PTSD.

In resolving all reasonable doubt in the Veteran's favor, TDIU benefits are awarded. 38 U.S.C.A. § 5107(b).


ORDER

An increased evaluation of 70 percent for the service-connected PTSD is granted, subject to the applicable law and regulations governing the payment of monetary benefits.

A TDIU rating is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


